FILED
                             NOT FOR PUBLICATION                             JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RICARDO CABALLERO-GUAPILLA,                      No. 14-71175
AKA Miguel Angel Lopez Martinez, AKA
Juan Jose Mendoza,                               Agency No. A200-819-636

               Petitioner,
                                                 MEMORANDUM*
 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Ricardo Caballero-Guapilla, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his applications for cancellation of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and adjustment of status. We have jurisdiction under 8 U.S.C. § 1252.

We review de novo questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005), and we review for substantial evidence the agency’s continuous

physical presence determination, Gutierrez v. Mukasey, 521 F.3d 1114, 1116 (9th

Cir. 2008). We deny the petition for review.

      Caballero-Guapilla contends that his 2010 departure from the United States

should not render him ineligible for relief because he accepted voluntary departure

due to ineffective assistance of counsel. However, Caballero-Guapilla has not

demonstrated a “gross miscarriage of justice” as required in order to collaterally

attack the final order issued in his previous immigration proceedings. See

Ramirez-Juarez v. INS, 633 F.2d 174, 175-76 (9th Cir. 1980). Accordingly, the

agency did not err in determining Caballero-Guapilla was statutorily ineligible for

adjustment of status under section 245(i) of the Immigration and Nationality Act,

and substantial evidence supports the agency’s determination that he failed to

demonstrate the requisite continuous physical presence for cancellation of removal

due to his voluntary departure. See 8 U.S.C. § 1229b(b)(1)(A); Vasquez-Lopez v.

Ashcroft, 343 F.3d 961, 974 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-71175